Citation Nr: 9922821	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  91-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to service connection for macular degeneration.

(The issue of entitlement to an effective date earlier than 
March 26, 1990, for service connection for glaucoma will be 
addressed in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1945 to March 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1990 RO rating decisions that denied service connection 
for compound mechanism glaucoma, macular degeneration, 
bilateral cataracts, and posterior synechiae; denied an 
increased (compensable) rating for tuberculous iritis; and 
denied service connection for heart disease due to service-
connected pulmonary tuberculosis.  The Board remanded the 
case to the RO in November 1991 for additional development.  
At that time, the Board determined that the veteran had 
submitted a notice of disagreement with the denial of service 
connection for heart disease due to service-connected 
pulmonary tuberculosis and instructed the RO to send the 
veteran a supplemental statement of the case on this issue.

An April 1993 RO rating decision granted service connection 
for glaucoma, status post cataracts, and posterior synechia.  
Hence, those issues are no longer for appellate 
consideration.  In April 1993, the RO sent the veteran a 
supplemental statement of the case on the issue of service 
connection for heart disease due to service-connected 
pulmonary tuberculosis with instructions to complete a VA 
Form 9 or substantive appeal within 60 days in order to 
obtain appellate review of this case.  The veteran did not 
submit a substantive appeal with this issue and it will not 
be reviewed by the Board.  38 C.F.R. § 20.200 (1998).  The 
April 1993 RO rating decision also increased the evaluation 
for the service-connected eye disorder, now classified to 
include various eye disorders, including tuberculous iritis, 
glaucoma, status post cataracts, and posterior synechia.  In 
correspondence dated in June 1993, the veteran stated that he 
was satisfied with the evaluation for the eye disorders.  
Under the circumstances, the only issue for appellate 
consideration has been listed on the first page of this 
decision.


REMAND

The April 1993 RO rating decision denied service connection 
for macular degeneration after the review of additional 
relevant evidence.  The veteran was not provided with an 
appropriate supplemental statement as required by the 
provisions of 38 C.F.R. § 19.31 (1998).

Since the April 1993 RO rating decision, denying service 
connection for macular degeneration, various evidence has 
been submitted, including various medical reports concerning 
eye disorders.  In the judgment of the Board, the RO should 
review this evidence prior to appellate consideration of the 
issue in this case.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claim for 
service connection for macular 
degeneration.  This review should 
consider all the relevant evidence 
submitted since the April 1993 RO rating 
decision.

2.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





			
	J. F. GOUGH	N. R. ROBIN


		
	J. E. DAY
Members, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




